Citation Nr: 1147090	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-36 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a total disability rating based on individual unemployability (TDIU).

In September 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At that hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.

The issues of service connection for peripheral neuropathy and erectile dysfunction secondary to service-connected diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria and Analysis 

The Veteran has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In addition, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420- 21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The record indicates that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; status post right ankle injury, evaluated as 10 percent disabling; and bilateral hearing loss, sinusitis, and external hemorrhoids, each evaluated as 0 percent disabling.  His combined evaluation is 80 percent.  As such, the schedular requirements for a TDIU are met.

The Veteran has indicated that he is unable to maintain employment because of his service connected disabilities.  Based on the evidence presented, the Board finds that a grant of TDIU is warranted.

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes May 2010 statements from a licensed clinical social worker and a psychiatrist indicating that, due to his service-connected disabilities alone, the Veteran is not a good candidate for employment.  Specifically, the psychiatrist found that the Veteran's difficulties with personal interaction would make employment a problem.  The social worker concluded that the Veteran is permanently unable to work due to the chronic nature of his PTSD, finding that the Veteran's irritability, anxiety, and tendency to be triggered emotionally by events that bring his war experiences to mind would impact his ability to work and his ability to stay in one place when he experiences such events.  The social worker also found that the Veteran's concentration level and memory problems would interfere with work at a desk or work requiring memory and concentration.

Other positive evidence includes the June 2010 VA examination report, which notes that the Veteran's PTSD interferes with occupational functioning.  The VA examiner noted the Veteran's report that he retired from his position as a correctional officer due to his mental disorder, a position which he had held for 22 years.  The examiner also noted the Veteran's report that he had difficulty performing his job due to side effects of medication and due to anger that was focused on Vietnamese doctors.  The VA examiner noted that evidence supported the Veteran's contentions, including the May 2010 statement from the Veteran's social worker indicating that the Veteran is unable to work due to his PTSD.

Also in support of the Veteran's claim are Global Assessment and Functioning (GAF) scores.  Parenthetically, the Board notes that the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under the DSM-IV, a GAF score of 41 to 50 reflects serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id; see also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Here, VA medical records during the relevant appeals period show that the Veteran was consistently assigned a GAF score of 45 during mental health treatment.  Additionally, the June 2010 VA PTSD examiner assigned a GAF score of 50.  Those GAF scores are indicative of serious impairment in social and occupational functioning due to the Veteran's psychiatric disability.

The Board also finds probative an August 2006 psychological evaluation conducted for the purposes of Social Security Administration (SSA) benefits.  Although the evaluation predates the period on appeal, the Board observes that, to ensure a thorough evaluation, a disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  That August 2006 evaluation report shows a diagnosis of PTSD and a GAF score of 48.  The examiner noted that the Veteran's memory and concentration are very poor and that he has difficulty staying on subject and tracking the topic of conversation.  It was noted the Veteran is in a chronic state of drowsiness, which the Veteran attributed to his medications.  The examiner determined the Veteran to have poor or no ability to maintain attention for a two hour segment, maintain regular attendance and be punctual, sustain an ordinary routine without supervision, complete a normal workday or workweek without interruptions from psychologically based symptoms, respond appropriately to changes in a routine work setting, and deal with normal work stress.  Other mental abilities and aptitude needed to do unskilled work were rated as fair at best.  The examiner found that the Veteran's cognitive impairment due to fatigue, irritability, depression, and intrusive PTSD symptoms, resulted in social and industrial impairment.  It was also noted that, regarding semi-skilled and skilled work, the Veteran appeared to lack reliable ability to focus on tasks, as fatigue and distraction from mental illness appeared to be ever present.  Overall, the Veteran was found to have frequent limitations due to deficiencies of concentration, persistence or pace resulting in failure to complete tasks in a timely manner, and continual limitations due to episodes of deterioration or decompensation in work or work-like settings which cause him to withdraw from the situation or experience exacerbation of signs and symptoms.

Finally, in support of the Veteran's claim are lay statements and testimony from the Veteran, his wife, and his wife's daughter attesting to impairment caused by the Veteran's service-connected disabilities.  The Veteran has testified regarding his inability to get along with people, anxiety, social withdrawal, drowsiness from medications, and memory and concentration problems.  He testified that while employed as a correctional officer, he fell asleep on duty, experienced anxiety attacks, and was unable to deal with co-workers and some of the inmates.  The Veteran's wife and her daughter have reported that the Veteran complains of ankle pain, is often confused, incoherent, and tired due to medications, and has problems with completing tasks.

However, the Board is also presented with negative evidence.  In this regard, during a December 2007 VA examination, the Veteran was noted to be attentive and his memory was found to be normal upon examination.  The Veteran reported that he fell asleep on the job and retired from his employment of 24 years with the Florida Department of Corrections because doctors were concerned that the medications he took caused him to be sedated.  The VA examiner assigned a GAF score of 60, indicating moderate impairment, and found that the Veteran is not unemployable due to his PTSD based on the Veteran's consistent work history and his stated reason for retiring.

Additionally, the Board notes that SSA records and various lay statements and correspondence in the claims file indicate that the Veteran has nonservice-connected disabilities, including a back disability and sleep apnea, which also adversely affect his employability.  Specifically, the August 2006 SSA evaluation notes that the Veteran's sleep apnea, degenerative disc disease, and carpal tunnel syndrome also result in limitations that affect the Veteran's ability to work at a regular job on a sustained basis.  Furthermore, in October 2006 correspondence, the Veteran acknowledged that he was put out of work due to multiple medical problems, including sleep apnea.

Nevertheless, based on the evidence presented, after resolving all doubt in the Veteran's favor, the Board finds that a grant of TDIU is warranted.  In this regard, the Board notes that sufficient evidence has been presented that shows that the Veteran's service connected disabilities, to include PTSD, render him unable to obtain and maintain substantially gainful employment.  The Board finds the Veteran's testimony during his hearing was credible and consistent with the evidence of record.  He has reported problems with getting along with co-workers and inmates, anxiety attacks, impaired memory and concentration, and drowsiness secondary to psychiatric medications.    

Although there is evidence that the Veteran has nonservice-connected disabilities that affect his employability, the Board finds that there is sufficient evidence, including the May 2010 statements from the psychiatrist and social worker, the June 2010 VA examination, and the August 2006 SSA examination report, to show that the Veteran's service-connected disabilities alone render him unemployable.  Although it was found by the December 2007 VA examiner that the Veteran's PTSD does not alone render him unemployable, the Board assigns less probative value to that opinion as the examiner's opinion was not adequately supported by rationale and the examiner did not address pertinent evidence of record, including the August 2006 SSA psychological evaluation.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, evidence that has been received since that December 2007 opinion shows that the Veteran's ability to perform the job for which he is trained and skilled is essentially limited due to his psychiatric problems. 

Stated differently, there is nothing in this record that establishes that the Veteran could return to a substantially gainful occupation.  Furthermore, the evidence shows that the Veteran's service-connected disabilities alone preclude such substantially gainful employment.  As such, the Board resolves any doubt in favor of the Veteran and concludes that the criteria for a TDIU are met. 


ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


